Heffernan, J.,
(dissenting). I dissent and vote to aErm the judgment and order under review. In my opinion there is ample proof from which a jury could find that appellants were negligent. Whether or not respondent was guilty of contributory negligence is a question of fact and not of law. On the record before us the trial judge properly left that question to the jury and we should not upset their finding.
*625Bbewsteb, Fosteb and Bussell, JJ., concur with Hill, P. J.; Heffebitah, J., dissents in a memorandum.
Judgment reversed on the law and facts, without costs, and complaint dismissed, without costs.